RESOLUCIÓN
Examinada la moción titulada Moción Solicitando Readmisión al Ejercicio de la Abogacía, se reinstala a Mari E. Meléndez Gnemi al ejercicio de la abogacía y se le aper-cibe que en el futuro deberá cumplir con su deber de pagar las cuotas del Colegio de Abogados y con las órdenes de este Tribunal, así como con su deber de informar inmedia-tamente cualquier cambio en su dirección, según lo dis-puesto en la Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.

Publíquese.

*478Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo